Citation Nr: 1637908	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service-connected leg length discrepancy. 
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to October 1971.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 1999 rating decision, which determined there was not new and material evidence to reopen a previously denied claim for service connection for a back disability, and December 2007 rating decision, which denied entitlement to TDIU. 

The Board first considered the appeal of this claim in January 2001, over 15 years ago, concluding that new and material evidence had not been submitted to reopen the claim for service connection for a back condition.  The Veterans Law Judge (VLJ) in that decision has long since retired from the Board.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2001, the Court vacated the Board's decision and granted the Secretary's motion for remand. 

The Board undertook development of the claim as requested by the joint motion for remand (JMR) and, in July 2003, remanded the back claim to the RO for completion of all necessary development.  Following completion of the requested development, the Board issued another decision in November 2004 reopening the claim of service connection for a back disability, and then remanding it for additional evidentiary development.

In November 2008, the Board issued another decision once again denying service connection for the Veteran's back disorder.  The Veteran appealed that decision, and the Court once again vacated the Board, remanding the claim for further development and consideration consistent with a June 2010 JMR.  Specifically, the JMR concluded that the VA examination that had been provided was inadequate.
In response to the JMR, the Board remanded the back claim in November 2010 to remedy the identified inadequacies of the June 2008 VA examination as noted within the JMR.  The issue of entitlement to TDIU was also remanded in the November 2010 determination. 

The Veteran then requested a hearing before the Board, which was provided in December 2011 by one of the undersigned VLJs.

In an April 2012 decision, the Board denied the issues on appeal.  The Veteran appealed that decision, and the Court once again vacated the Board, remanding the claims for further development and consideration consistent with an October 2012 JMR.  Specifically, the JMR concluded that the December 2010 VA opinion that had been provided was inadequate, notwithstanding the development cited above. 

In May 2013, the Board remanded the issues on appeal once again in order to obtain an adequate medical opinion.  An updated medical opinion was provided in May 2013.

Then, the Veteran testified at a second hearing before one of the undersigned VLJs in September 2013.  A transcript of this hearing has also been associated with the claims file.

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2015).  Moreover, the Court has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2015).  This was discussed at the Veteran's 2013 hearing, and in November 2013, the Veteran's attorney specifically waived his right to a third hearing.  Therefore, in accordance with Arneson, an additional hearing was not scheduled at that time.

In August 2014, the Board denied the issues on appeal.  The Veteran appealed that decision, and the Court once again vacated the Board, remanding the claim for further development and consideration consistent with a December 2015 Memorandum Decision.  The issues are now back before the Board for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Most recently, the Veteran's attorney submitted a statement in July 2016 requesting a new video conference hearing before a member of the Board.  As noted above, the Veteran has already testified at separate hearings in December 2011 and September 2013, and the attorney had previously waived the Veteran's right to a third hearing in accordance with Arneson in November 2013.

Nevertheless, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing, and, under Arneson, he is entitled to a third hearing.  Therefore, in light of the recent request for a hearing, these issues should be remanded in order to schedule the Veteran for a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a VLJ at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge


_________________________                  _____________________
  JOHN J. CROWLEY                                THERESA M. CATINO
               Veterans Law Judge	                                      Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




